DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a method and device for handing off a data call from a preferred SIM card into another SIM card when a voice call is received at another SIM card in order to create a simultaneous voice and data.
Group II, claim(s) 17-20, drawn to a device comprising an application for SIM management.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Nicholas Beaulieu on 5/18/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Hang [US 2015/0094071].
[Fig 4, Ref 422, SIM2 and 421, SIM1], wherein the primary card supports the data service [Fig 3A, Ref 310, D for support data as setting on the UE on SIM2], wherein the secondary card supports either transmission of the voice service using the data service, or concurrent transmission of the voice service and the data service [Fig 3B, Ref 302, SIM1 for supporting voice and data services or voice on data service, Par. 0027], wherein the method comprises switching the data service performed using the primary card to the secondary card [Fig 2, Ref 236 for switching data session from SIM2 to SIM1 after connecting the voice call to SIM1, Fig 3A, Ref 330, Fig 3A, Ref 310 discloses data session on SIM2, voice call on SIM1, Ref 320] and performing the data service using the secondary card when the dual SIM dual standby single pass terminal performs the data service using the primary card, [Fig 3A, Ref 310 discloses data session on SIM2 based on DSDS] and the dual SIM dual standby single pass terminal performs the voice service using the secondary card [Fig 3A, Ref 340 for voice on SIM1 based on DSDS]. 
As claim 2, Hang discloses comprising displaying an option interface comprising content, wherein the content indicates that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card [Fig 2, Ref 236 for providing option interface to hand over a data service from SIM2 to SIM1 when a voice call is one SIM1]. 

As claim 3, Hang discloses displaying first prompt information, wherein the first prompt information indicates that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card [Par. 0029, 0041 disclose a prompt to user to request an authorized to switch data session from SIM2 to SIM1].
As claim 4, Hang discloses ending the voice service performed using the secondary card [Fig 2, Ref 250], switching the data service performed using the secondary card to the primary card, and performing the data service using the primary card [Fig 2, Ref 262]. 
As claim 5, Hang discloses displaying an option interface comprising content, wherein the content indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the secondary card ends [Fig 2, Ref 262 discloses option interface for allowing a UE to confirm a switch back to SIM2 from SIM1 after voice service performed using SIM1].
As claim 6, Hang discloses displaying second prompt information, wherein the second prompt information indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the secondary card ends [Fig 2, Ref 262 discloses option interface for allowing a UE to confirm a switch back to SIM2 from SIM1 after voice service performed using SIM1].
As claim 7, Hang discloses displaying an option interface comprising content, wherein the content indicates whether Internet access by the secondary card that is [Fig 3A, Ref 330 discloses SIM1 indicated internet access with voice call in order to provide a simultaneous voice and data].
As claim 8, Hang discloses a dual SIM dual standby single pass comprises that the two cards are in standby and only a single card is used for calls [Par. 0023]. 
 	As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulzele [US 2015/0373661] in view of Narayanaswamy [US 2016/0044178].
As claim 1, Fulzele discloses a method for supporting a voice service and a data service simultaneously, implemented by a dual subscriber identity module (SIM) dual standby single pass terminal, wherein the dual SIM standby single pass terminal supports two cards a primary card and a secondary card [Fig 2, Ref 210, SIM-A and 220, SIM-B], wherein the primary card supports the data service [Fig 2, Ref 220, SIM-B for supporting data service], wherein the secondary card supports either transmission of the voice service or concurrent transmission of the voice service and the data service [Fig 2, Ref 210, SIM-A for supporting voice and data services], wherein the method comprises switching the data service performed using the primary card to the secondary card [Fig 3, Ref 330 for switching data session from SIM-B to SIM-A after connecting the voice call to SIM-A, Fig 7-8, Ref 730, 830,switching data stream from SIM-B to SIM-A when incoming call receives] and performing the data service using the secondary card when the dual SIM dual standby [Fig 3, Ref 340-345 discloses data session on SIM-A based on DSDS, Fig 6, Ref 630-635, Fig 7-8, Ref 740-745, 840-845] and the dual SIM dual standby single pass terminal performs the voice service using the secondary card [Fig 3, Ref 340-345 for voice on SIM-A based on DSDS, Fig 6, Ref 630-635, Fig 7-8, Ref 740-745, 840-845]. However, Fulzele fails to disclose what Narayanaswamy discloses the secondary card supports either transmission of the voice service using the data service, or concurrent transmission of the voice service and the data service [Par. 0030 and 0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system includes a voice service in the data service as disclosed by Narayanaswamy into the teaching of Fulzele.  The motivation would have been to reduce the cost of the system.
As claim 2, Fulzele discloses comprising displaying an option interface comprising content, wherein the content indicates that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card [Fig 3, Ref 330, Figs 7-8, Ref 730 and 830 for providing option interface to hand over a data service from SIM-B to SIM-A when a voice call is one SIM-A].
As claim 3, Fulzele discloses displaying first prompt information, wherein the first prompt information indicates that default mobile data is switched from the primary card to the secondary card when the voice service is performed using the secondary card [Fig 3, Ref 330, Figs 7-8, Ref 730 and 830 for providing option interface to hand over a data service from SIM-B to SIM-A when a voice call is one SIM-A].
[Fig 3, Ref 350, Figs 7-8, Ref 750, 850], switching the data service performed using the secondary card to the primary card, and performing the data service using the primary card [Fig 3, Ref 355, Figs 7-8, Ref 755, 855]. 
As claim 5, Fulzele discloses displaying an option interface comprising content, wherein the content indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the secondary card ends [Fig 3, Ref 330, Figs 7-8, Ref 730 and 830 for providing option interface to hand over a data service from SIM-B to SIM-A when a voice call is one SIM-A].
As claim 6, Fulzele discloses displaying second prompt information, wherein the second prompt information indicates that default mobile data is switched from the secondary card to the primary card after the voice service performed using the secondary card ends [Fig 3, Ref 355, Figs 7-8, Ref 755, 855 disclose message states data stream back to second registration].
As claim 7, Fulzele discloses displaying an option interface comprising content, wherein the content indicates whether Internet access by the secondary card that is being used in a call is enabled [Fig 3, 70 and Ref 345, 745, 845 discloses an indicator internet access when call being handle by first registration].
As claim 8, Hang discloses a dual SIM dual standby single pass comprises that the two cards are in standby and only a single card is used for calls [Par. 0004]. 
 	As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen [US 2015/0139181] disclose an DSDS device for handover data session from first SIM to second SIM when call request received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414